Citation Nr: 1108173	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  03-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a bilateral knee disability, to include bilateral leg pain with inflammation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and July 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rica, which, in pertinent part denied entitlement to service connection for bilateral leg pain with inflammation and service connection for a back condition.  

The Board notes that the claim for service connection for a back disability has been recharacterized as service connection for a lumbar spine disability and a cervical spine disability, to reflect current medical evidence and diagnoses.  

The claim was previously remanded in November 2004 and September 2008 for additional development.  Unfortunately, portions of the requested development as related to the cervical spine and bilateral leg or knee disabilities have not been completed.  

Therefore, the issues of entitlement to service connection for a cervical spine disability and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lumbar spine disability began in service and has continued since.  


CONCLUSION OF LAW

A lumbar spine disability was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

At an April 2010 VA examination the diagnoses included lumbar spondylosis at L4/L5/S1, lumbar strain and lumbar disc bulging at L4/L5 were diagnosed based on physical examination and diagnostic testing.  In the Veteran's April 1991 report of medical history at separation, he noted a history of back pain while serving in Saudi Arabia, which he had treated with Motrin.  Therefore, two of the three elements necessary for service connection-a current disability and an in-service injury-have been demonstrated.

During the October 2007 Board hearing and at the April 2010 examination, the Veteran reported that his back symptoms began during service and had continued since.  He is competent to report symptoms such as back pain and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A number of lay persons, including his spouse, have also submitted statements suggesting that they were aware of ongoing back symptoms.  The statements and testimony are deemed credible.  Therefore, the lay testimony offered is sufficient to establish a continuity of symptoms since service. 

The April 2010 VA examiner provided an opinion that it was at least as likely as not that the Veteran's lumbar disabilities were caused by or the result of service as evidenced by an August 1991 treatment note where the Veteran reported lumbar pain with onset several months prior.  However, after the appeals management center pointed out that the Veteran had not been in service in August 1991, the examiner provided a June 2010 addendum, in which he stated that since the Veteran had been discharged prior to the August 1991 treatment, the lumbar spine disabilities were less likely than not related to service.  However, as noted above, there is evidence of treatment for back pain in service as reported by the Veteran in the April 1991 report of medical history.  The examiner did not discuss this report.  Moreover, the August 1991 treatment note indicated that the Veteran's back pain had persisted for about three months, which would have been within days or weeks of the Veteran's separation from service.   

While the examiner's opinion is inadequate, it does suggest that if there had been a history of treatment for back pain in service, the examiner would have linked the current disability to that treatment.  The record reflects the Veteran's contemporaneous report of treating back pain with Motrin in service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in favor of a link between the current low back disability and the complaints noted in service.  The criteria for service connection are met, and the appeal is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a lumbar spine disability is granted.  


REMAND

In September 2008, the Board remanded the Veteran's claim, in part, to determine whether any current spine disorder, including the cervical spine, and any bilateral leg condition, including the knees, was related to military service.  The Veteran received the VA joints and spine examination in April 2010 and the examiner provided an addendum to the spine examination report in June 2010.  The examiner attributed the Veteran's current symptoms to diagnosed disabilities of the cervical spine and knees.

In providing the opinions in the April 2010 examination reports and the June 2010 addendum, the only rationale provided by the examiner involved whether or not there was evidence of treatment for the diagnosed disabilities in service.  While the Veteran's reports of in-service symptomatology for his lower extremities and spine were noted at the beginning of the examination reports, it does not appear that the examiner took the Veteran's statements into consideration in rendering the provided opinions.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Therefore, a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another VA examination to determine whether any current cervical spine disorder and any bilateral leg condition, including the knees, are related to military service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine or bilateral leg or knee disability had their onset in service or is otherwise related to a disease or injury in service.  

The examiner is advised that the Veteran is competent to report in-service symptoms or injuries, a continuity of symptomatology since service and current symptoms.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


